

115 S2361 IS: Housing Opportunity Mortgage Expansion Act
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2361IN THE SENATE OF THE UNITED STATESJanuary 30, 2018Ms. Duckworth (for herself, Mr. Johnson, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Home Loan Bank Act to allow a captive insurance company that was a member of a
			 Federal Home Loan Bank before January 19, 2016, to continue or restore the
			 membership of the captive insurance company in the Federal Home Loan Bank,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Housing Opportunity Mortgage Expansion Act.
		2.Membership eligibility of certain captive insurance companies
 (a)In generalThe Federal Home Loan Bank Act (12 U.S.C. 1422 et seq.) is amended— (1)in section 4 (12 U.S.C. 1424), by adding at the end the following:
					
						(d)Membership eligibility of certain captive insurance companies
 (1)DefinitionsIn this subsection— (A)the terms affiliate, long-term, and residential mortgage loan have the meanings given those terms in section 1263.1 of title 12, Code of Federal Regulations, as in effect on the date of enactment of this subsection; and
 (B)the term covered captive insurance company means a captive insurance company— (i)the primary insurance business of which is, or was on January 19, 2016, the insurance of an affiliate;
 (ii)that was admitted to membership of a Federal Home Loan Bank before January 19, 2016; and (iii)that, due solely to the change in the treatment of captive insurance companies in the final rule of the Agency entitled Members of Federal Home Loan Banks (81 Fed. Reg. 3246 (January 20, 2016))—
 (I)was required to terminate membership in the Federal Home Loan Bank; or (II)will have membership in the Federal Home Loan Bank terminated.
 (2)Continuation or restoration of membershipA covered captive insurance company may continue membership or have membership restored in the same Federal Home Loan Bank described in paragraph (1)(B)(ii) if—
 (A)the Federal Home Loan Bank determines, including based on information submitted by the covered captive insurance company, that—
 (i)the affiliate insured by the covered captive insurance company makes, owns, or acquires long-term residential mortgage loans; and
 (ii)the covered captive insurance company will comply with the membership eligibility requirements described in subsections (a), (b), and (c) of section 1263.6 of title 12, Code of Federal Regulations, upon restoring membership; and
 (B)the covered captive insurance company continues to be owned, or upon restoration of membership is owned and continues to be owned, including direct ownership by a controlling entity or indirect ownership through one or more holding companies, by the same entity that owned the covered captive insurance company on the date of enactment of this subsection.
								(3)Benefits
 (A)In generalA covered captive insurance company for which membership in a Federal Home Loan Bank is continued or restored under paragraph (2) shall have the same benefits of membership in the Federal Home Loan Bank as the covered captive insurance company had before January 19, 2016.
 (B)Application of regulationSection 1263.6(e) of title 12, Code of Federal Regulations, or any successor thereto, shall not apply to a covered captive insurance company for which membership in a Federal Home Loan Bank is continued or restored under paragraph (2).
 (C)Captives treated as insurance companiesExcept as otherwise specifically provided for in this Act, for purposes of this Act and any regulations promulgated under this Act, a covered captive insurance company shall be treated as an insurance company.
 (4)Limitation on advancesWith respect to a covered captive insurance company for which membership in a Federal Home Loan Bank is continued or restored under paragraph (2) and that is not an affiliate of a depository financial institution, the Federal Home Loan Bank may not make any advances to the covered captive insurance company in an amount that, in the aggregate, is greater than 50 percent of the total assets of the covered captive insurance company unless the Federal Home Loan Bank has received from the affiliate of the covered captive insurance company or the controlling entity described in paragraph (2)(B) a guarantee of payment for any outstanding advances, which shall be in addition to any collateral otherwise required to secure the advances.; and
 (2)in section 6(g) (12 U.S.C. 1426(g))— (A)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and
 (B)by adding at the end the following:  (3)Exception for certain captive insurance companiesA covered captive insurance company (as defined in section 4(d)(1)) for which membership in a Federal Home Loan Bank is restored under section 4(d)(2)—
 (A)shall not be subject to the 5-year period described in paragraph (1); and (B)may acquire shares of the Federal Home Loan Bank beginning after the membership is restored..